Citation Nr: 0106717	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, granted 
service connection for PTSD, with assignment of a 50 percent 
disability rating.  Although service connection was initially 
awarded as of January 9, 1997, a subsequent rating decision 
of June 1999 determined that the effective date should be 
August 27, 1996, which was the date the RO received the 
veteran's claim to reopen.  The veteran currently resides 
within the jurisdiction of the RO in Montgomery, Alabama.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  In the written presentations 
to the Board, the veteran's representative has raised a claim 
for service connection for tinnitus.  Also, in February 1999, 
the veteran filed a claim for service connection for a heart 
condition as secondary to his PTSD.  These issues are 
referred to the RO for appropriate development and 
adjudication.


REMAND

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a).  The veteran's June 1998 VA examination report 
shows assignment of a Global Assessment of Functioning (GAF) 
scale score of 55, which is indicative of moderate 
impairment.  American Psychiatric Association:  Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV) at 44-47.  However, he has been hospitalized on at 
least two occasions since the VA examination, and those 
reports show GAF scores of 45-50, suggesting more serious 
impairment.  Id.  Therefore, it is necessary to provide the 
veteran another VA psychiatric examination to reconcile this 
evidence and determine if the veteran's psychiatric condition 
has, in fact, worsened recently.

Another examination is also needed because it is not clear 
whether any of the veteran's social and occupational 
impairment is attributable to nonservice-connected disorders, 
as opposed to PTSD.  In addition to his service-connected 
PTSD, the medical evidence shows that several other disorders 
have been diagnosed, to include, but not limited to, a 
seizure disorder possibly due to alcohol withdrawal syndrome, 
opioid and cocaine dependence, and alcohol dependence.  Since 
the nonservice-connected conditions may be contributing to 
the social and industrial impairment that the veteran is 
experiencing, it is essential that an attempt be made to 
separate the effects of his service-connected PTSD from his 
other disorder(s) so that the appropriate disability rating 
may be assigned.  Therefore, in order to assure that VA's 
statutory obligation to assist the veteran is fulfilled, 
another examination is required.  See Waddell v. Brown, 5 
Vet. App. 454, 456-57 (1993) (the Board's evaluation cannot 
be fully informed without an examination thoroughly 
describing the degree of disability attributable to the 
veteran's service-connected psychiatric disorder as opposed 
to diagnosed, nonservice-connected psychiatric disorder(s)); 
see also Shoemaker v. Derwinski, 3 Vet. App. 248, 254-55 
(1992).

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Since this claim is on appeal from the initial 
rating assigned from 1996, all evidence from 1996 to the 
present must be considered in determining the appropriate 
rating, including in "staged ratings" for the veteran's 
PTSD.  Accordingly, all of the veteran's treatment records 
from 1996 to the present must be obtained.  The Board notes 
that the veteran has reported receiving treatment at several 
VA facilities (i.e., Montrose, New York; Birmingham, Alabama; 
Brooklyn, New York; St. Albans, New York), but it is unclear 
whether all pertinent records have been obtained.  The RO 
should ensure that all of the veteran's VA treatment records 
have been associated with the claims file.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

As indicated above, service connection for PTSD was granted 
as of August 27, 1996, which was the date the veteran filed 
his claim to reopen.  Since that date, regulatory changes 
amended the rating criteria for evaluating psychiatric 
diseases.  See 61 Fed. Reg. 52695-52702 (October 8, 1996).  
This amendment was effective November 7, 1996.  In addition 
to modified rating criteria, the amendment provided that the 
diagnoses and classification of mental disorders be in 
accordance with DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130 (2000).

VA must apply the regulatory version that is more favorable 
to the claimant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The RO has only rated the veteran's PTSD under 
the current regulations and has never considered whether a 
higher rating can be assigned under the old criteria.  
However, the veteran is entitled to application of both the 
old and new rating criteria for psychiatric disorders since 
he filed his claim prior to the date as of which the 
regulations were amended.  See Karnas.  The veteran has not 
been given notice of the old regulations, and he would be 
potentially prejudiced by the Board's consideration of the 
old regulations in the first instance.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Accordingly, the RO should determine 
which version of the rating criteria, if either, is more 
favorable to this claim and adjudicate the appropriate 
disability rating for the veteran's PTSD under the more 
favorable version.  Thereafter, a supplemental statement of 
the case must be issued that includes both the old and the 
new rating criteria.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
all reported VA facilities for all 
psychiatric treatment, to include any 
current treatment.  The RO should 
continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  After obtaining the above records, 
schedule the veteran for a VA psychiatric 
examination.  It is very important that 
the examiner be provided an opportunity 
to review the claims folder, including 
this remand.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner must 
provide a complete rationale for all 
conclusions and opinions.  

The examiner should conduct a detailed 
mental status examination.  Any necessary 
tests or studies should also be 
conducted.  It is requested that a Global 
Assessment of Functioning (GAF) score be 
assigned consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
should discuss the prior medical evidence 
regarding the veteran's service-connected 
PTSD and reconcile any contradictory 
evidence regarding the level of his 
occupational impairment and any prior 
medical findings.  See, e.g., June 1998 
VA examination report indicating a GAF 
score of 55 versus subsequent VA 
hospitalization records showing GAF 
scores of 45-50. 

After a review of the claims file, the 
examiner should render a medical opinion 
as to which symptoms and what social and 
occupational impairment are attributable 
to the service-connected PTSD as opposed 
to any nonservice-connected condition(s) 
(i.e., a seizure disorder possibly due to 
alcohol withdrawal syndrome, opioid and 
cocaine dependence, alcohol dependence, 
and/or any other disorder identified upon 
examination).  If it is impossible to 
distinguish the symptomatology and/or 
social and occupational impairment due to 
the nonservice-connected condition(s), 
the examiner should so indicate.  

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2; see also Stegall v. West, 
11 Vet. App. 268 (1998).  The RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  


4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for a higher rating for 
PTSD, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  When 
readjudicating this claim, the RO should:  

(a) review the evidence of record at the 
time of the 1998 rating decision that 
was considered in assigning the 
original disability rating for the 
veteran's PTSD, then consider all the 
evidence of record to determine 
whether the facts show that he was 
entitled to a higher disability rating 
for this condition at any period of 
time since his reopened claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999); and 

(b) consider whether either the new or 
the old version of the rating criteria 
for psychiatric disorders is more 
favorable to the claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO should bear in mind 
that any increased rating assigned 
based on the amended rating criteria 
can only be applied from and after the 
effective date of the amendment to the 
rating criteria.  VAOPGCPREC 3-2000 
(May 30, 2000).

5.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including both the old and new rating 
criteria for psychiatric disorders.  If 
the veteran has failed to report for an 
examination, citation of 38 C.F.R. 
§ 3.655 should be included.  Allow an 
appropriate period of time for response.  

Thereafter, subject to current appellate procedures, these 
claims should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


